Exhibit 10.12

 

OMNIVISION TECHNOLOGIES, INC.

EXECUTIVE OFFICER PROFIT SHARING/BONUS PLAN

1. Purpose

 

The Executive Officer Profit Sharing/Bonus Plan (“Plan”) intends to align
executive officer incentives and rewards with OmniVision Technologies, Inc.’s
(the “Company”) profitability and individual performance. The objectives of the
Plan are:

 

  •   To attract top executive talent who will actively participate in the
Company’s operations supporting financial and operational goals.

 

  •   To motivate and reward executive officers with compensation that is
directly related to the Company’s profitability and individual performance
achievements.

 

  •   To help retain executive officers with the Company through the sharing of
the Company’s financial success with such executive officers.

 

2. Eligibility

 

All executive officers of the Company who are employed by the Company for the
entire performance period.

 

3. Profit Sharing Bonus

 

A. Performance Period: Fiscal quarter, or such other period as may be determined
by the Compensation Committee of the Company’s Board of Directors (the “Plan
Administrator”).

 

B. Plan Payments: The total profit sharing/bonus payments from the Plan for each
Performance Period will be based on a percentage of pre-tax profits recommended
by the President and Chief Executive Officer and approved by the Plan
Administrator.

 

C. Profit Sharing/Bonus Pool Distribution: A percentage of the Company’s entire
profit sharing/bonus pool (including the profit sharing/bonus pool for
non-executive officer employees) determined by the Plan Administrator will be
allocated for distribution to the participating executive officers of the
Company.

 

D. Performance Measurements: The Plan Administrator will measure individual
performance, or, simply recognize individual achievements at the end of each
performance period without pre-setting goals and objectives.

 

E. Individual Profit Sharing/Bonus: Individual profit sharing/bonus awards are
determined by the Plan Administrator, based on each participating executive
officer’s individual performance achievements.

 

     1    Executive Officer Profit Sharing Plan



--------------------------------------------------------------------------------

4. Distribution: Unless determined otherwise by the Plan Administrator, profit
sharing/bonuses are payable, net of any applicable withholdings, in cash within
two months following the close of the applicable performance period. A portion
of the cash profit sharing/bonus may be deferred into a Company retirement and
savings plan (e.g., 401(k), non-qualified, deferred compensation plan, etc.) as
specified by the executive officer and in accordance with the benefit plan
provisions.

 

5. Employment Termination: An executive officer will not earn any profit
sharing/bonus under this Plan until the profit sharing/bonus is distributed and,
except as provided in a separate agreement between the executive officer and the
Company, will forfeit all rights to a profit sharing/bonus in the event his or
her employment with the Company terminates, voluntarily or involuntarily (or by
death or disability), prior to the distribution of the profit sharing/bonus
award.

 

6. Authority

 

A. All profit sharing/bonuses shall be made by the Plan Administrator.

 

B. The Plan Administrator has sole authority to make any modifications or
decisions regarding Plan policy and administration.

 

C. The Plan Administrator is responsible for determining the amounts available
to be paid out under the Plan and the allocation of such amounts.

 

D. The Plan Administrator is responsible for directing the administration of the
Plan.

 

E. The Plan Administrator can terminate this Plan at any time.

 

7. Administration

 

A. Human Resources is responsible for communicating Plan provisions to
participating executive officers.

 

B. The President and Chief Executive Officer will collect and summarize profit
sharing/bonus recommendations and present the total recommended payout to the
Plan Administrator for final approval.

 

C. After approval by the Plan Administrator, the profit sharing/bonus payments
are processed and distributed in accordance with the Company’s standard payroll
procedures.

 

D. The Controller is responsible for all accounting related to profit
sharing/bonus accrual and subsequent distribution.

 

     2    Executive Officer Profit Sharing Plan